Title: Joseph C. Cabell to James Madison, 29 January 1829
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Richmond.
                                
                                 Jan. 29. 1829.
                            
                        
                        
                        I have deferred answering your favor of the 5th inst. much longer than I intended because my time of late has
                            been much engrossed by the concluding duties of my public service. I return you heartfelt thanks for your opinion relative
                            to the basis of Representation, which will have the greatest weight with me in shaping my course on the very important
                            subject to which it relates. The Bill is now before the Senate. I think we shall amend it by substituting district in
                            place of County representation. I think there is no doubt of its passage in one shape or the other. The letters in reply
                            to yours, which are coming out in the Enquirer are from the pen of Mr. Giles, and are worthy of their author. They will
                            have some effect, no doubt, with a certain class of persons, but the best answer to such ribaldry is silence. They disgust
                            all the dignified part of the community. Another set of letters, copied from the Norfolk Herald, will soon appear in the
                            Enquirer. They are said to be written by Mr. Tazewell, and are represented to be superior to the former. Your letters have
                            produced and are producing the greatest effects. My nephew lately went to Washington, & brings me from Mr. Wirt
                            & Mr. Gales the assurance that nothing could be more strong than the influence of these letters both at the City
                            and thro’ the nation. They have been extensively circulated in the pamphlet form. I am now treating with a printer here to
                            strike off 5000 Copies in the pamphlet form to circulate thro this State. Mr. Giles & his party have had the
                            imprudence to urge the House of Delegates to act on the Georgia Resolutions. They doubtless calculate on the number of
                            committed persons in the Legislature. The Resolutions may pass the House of Delegates. But they will be rejected or laid
                            on the table in the Senate. I think this may be safely stated. I am informed that the Anti Tariff party intend to make
                            quotations from Yates’s Report of the proceedings of the Convention, to prove that you or the Convention are committed
                            ag[s]t. the Tariff power. I presume the Report in question is very imperfect. You will see that Mr. Giles harps upon your
                            deriving power from two clauses in the Constitution united, and upon your substitution of the word trade for commerce. The
                            money raising clause is essentially necessary to execute most of the specific grants in the Constitution, and I see no
                            force in the objection. That respecting the word trade is merely hypercritical. It seems stranger to me to make the words
                            common defense & general welfare words of limitation. And the omission, of those words & of the uniformity
                            of duties in yr. quotation was no way connected with the merits of the question. But who can expect to meet the
                            innumerable suggestions of this hoary sophist. It is a source of no small consolation to me to see the progress of truth
                            upon this subject. Yet you may expect to see the greatest exertions to overthrow the reasoning in your letters. The
                            University Report has just made its appearance. I send you a copy by this mail. Nothing I fear can be done for the
                            University in any shape, and I believe it the part of prudence to bring nothing forward. The South Carolina Resolutions
                            have just reached us. They are concise & moderate. That you may enjoy health and uninterrupted happiness is the
                            fervent wish, dear Sir, of yrs. most respectfully & truly
                        
                        
                            
                                Jos: C: Cabell
                            
                        
                    